LOPEZ, Judge (dissenting). I respectfully dissent. The statute in question, § 22-5-6, N.M.S. A.1978 is ambiguous and unconstitutional. The State Board of Education correctly interpreted it. I believe that the State Board’s Conclusion of Law No. 4 which reads as follows, is supported by the evidence and by law. 4. As used in § 33-5-6, N.M.S.A.1978 the phrase “employ or approve the employment of” should be construed so that the prohibition of the statute applies only to persons who are initially or originally employed or hired by a school board after a relative within the prohibited degree has lawfully been elected to and begun his term on that board and so that the prohibition thereof does not apply to the re-employment of a person whose initial or original employment or hiring by the board occurred before a relative within the prohibited degree has lawfully been elected to and begun his term on the board. See Hinek v. Bowman Public School District No. 1, 232 N.W.2d 72, (N.D.1975). Also, the State Board’s Conclusion of Law No. 5 is supported by the evidence and by law. I find the act to be unconstitutional because it deprives the appellee Bryant of certain property rights, and liberty without due process of law contrary to the Federal and New Mexico Constitutions. I do favor nepotism statutes because they help to operate better government. However, the statute in question must be modified and clarified to meet constitutional standards so as to protect everyone concerned. Consequently, I would affirm the decision of the State Board of Education.